Citation Nr: 1626533	
Decision Date: 07/01/16    Archive Date: 07/14/16

DOCKET NO.  11-25 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to increases in the "staged" ratings for posttraumatic stress disorder (PTSD) (currently 30 percent prior to August 2, 2012, and 70 percent from that date).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to February 19, 2015.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1987 to June 1991, August 1993 to August 1996, April 1998 to June 1999, and April 2007 to January 2010, with additional service in the National Guard.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD, rated 30 percent.  

In November 2012, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record.  In April 2014, the Board remanded the matter of the rating assigned for PTSD for additional development.  On remand, an interim (September 2014) rating decision increased the rating for PTSD to 70 percent, effective August 2, 2012.  As that is less than the maximum schedular rating available for such disability, and the Veteran has not expressed satisfaction with the rating, the appeal of that issue continues.  AB v. Brown, 6 Vet. App. 35 (1993).

During the pendency of this appeal, the Veteran expressly raised the issue of entitlement to a TDIU rating.  Such entitlement was granted in a November 2015 rating decision; an effective date of February 19, 2015, was assigned.  However, as the record explicitly raised the matter of entitlement to TDIU based on the Veteran's PTSD (See August 2013 correspondence from the Veteran's treating VA psychiatrist), entitlement to TDIU prior to the assigned effective date remains part and parcel of the increased rating claim on appeal, in accordance with Rice v. Shinseki, 22 Vet. App. 447, 455 (2009), and is listed on the preceding page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.
REMAND

On comprehensive re-review of the record, the Board has identified inconsistencies that must be reconciled (through additional development) prior to further adjudication of these matters.

The Veteran has consistently asserted that he was last employed in February 2013.  (See, e.g., August 2014 VA examination (page 3); March 2015 correspondence; Vocational Rehabilitation Counseling Record - Narrative Report (VA Form 28-1902b)).  In support of his claim for an increased rating for PTSD (to include a finding of TDIU), he submitted August 2013 correspondence from his treating VA psychiatrist (who apparently had not treated him since April 2013, see June 2013 "no show" note), indicating that the Veteran has "significant medical symptoms including cognitive issues such as poor memory and focus" as a result of his PTSD and was medically unable to work.  In addition, in January 2015, the Veteran's treating VA psychiatrist completed a caregiver certificate recommending that the Veteran's significant other be compensated for assisting him with activities of daily living and other supervision based on an overall assessment that moderate assistance was required (with total assistance required for such tasks as recent memory and self-regulation).

However, a July 2014 VA treatment record indicates that a nurse attempted to contact the Veteran at his listed phone number, but was unable to speak with him because that was his work phone number and he was with a patient.  In addition, an October 2014 VA treatment record notes that the Veteran required a smartpen and a particular type of stethoscope for his work as a flight nurse.  Furthermore, VA vocational rehabilitation records indicate that retraining as a flight nurse, to include completion of an associate's degree in nursing, was authorized based on: aptitude testing that showed the Veteran would have a "high success rate" in fields such as nursing; an assessment by the vocational rehabilitation counselor that the field of Registered Nurse was a "good fit" for the Veteran's "interest, aptitudes, and abilities"; a narrative report indicating that a vocational goal was reasonably feasible and that the lowest level (level 1) of supervision was appropriate (based on independent, goal-oriented behavior and requiring a minimal amount of contact to stay on track); and a note, signed by a VA physician, that the Veteran was medically cleared to perform the job responsibilities of a flight nurse.

The Board acknowledges the Veteran's assertion, supported by November 2015 correspondence from his treating VA psychiatrist, that his participation in the vocational rehabilitation program is "therapeutic," and, by implication, not intended to result in employment or an indication as to the level of occupational and social impairment resulting from his service-connected PTSD.  However, the indication in the record that the Veteran is medically capable of employment and involved in direct patient care is in conflict with the assessment from his treating VA psychiatrist that his PTSD is of such severity that he is not only unemployable, but requires the services of a paid caregiver to maintain his physical safety.  Additional evidentiary development is required to resolve this discrepancy.

On remand, the AOJ should ask the Veteran to provide releases for VA to contact his employer(s) (to specifically include those mentioned in the July and October 2014 VA treatment records) to ascertain the nature of his employment (to include employment-like activities performed as part of his vocational rehabilitation program) and the impact of his PTSD on such employment.  

In addition, the record suggests that the Veteran's vocational rehabilitation program is on-going and that he receives on-going VA treatment for PTSD.  Records of ongoing treatment (and vocational rehabilitation services) for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained.  Notably, VA records are constructively of record.  

The Veteran is advised that a governing regulation, 38 C.F.R. § 3.158, provides that where evidence (including releases for private records) requested in connection with a claim for VA benefits is not received within a year of the request, the claim will [emphasis added] be considered abandoned.

Finally, the Board notes that the prior VA examinations of record were not fully responsive to the instructions in the April 2014.  In those instructions, the Board acknowledged that the symptoms of PTSD often overlap with those of traumatic brain injury (TBI)(which is separately service connected); however, as regulations prohibiting "pyramiding" require VA to assign each symptom to a particular service-connected disability to avoid the same symptoms being compensated multiple times under different diagnoses, the examiner was asked to opine whether each overlapping symptoms is more appropriately rated as a residual of PTSD or of TBI.  As this was not done, the Board finds that there has not been substantial compliance with the prior remand directives; remand for an additional examination that complies with the Board's remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain copies of all records of VA treatment the Veteran has received for PTSD (that are not already associated with the claims file.)  

2.  The AOJ should also secure for the record any VA vocational rehabilitation records that are not already associated with the record.

3.  The AOJ should also ask the Veteran to provide releases for VA to contact his employer(s) (to specifically include those mentioned in the July and October 2014 VA treatment records) to ascertain the nature of his employment (to include employment-like activities performed as part of his vocational rehabilitation program) since February 2013 and the impact of his PTSD on any such employment.  He must be informed that if he does not submit the authorization forms sought as requested, the claim will be processed under 38 C.F.R. § 3.158  as abandoned.

If the Veteran provides the identifying information and releases sought, the AOJ should ask the employer(s) to identify the accommodations (if any) made for his PTSD.

4.  After the above development is completed, the AOJ should arrange for the Veteran to be examined by a psychiatrist or psychologist who has not previously treated or examined the Veteran to determine the current severity of his PTSD and to provide a retrospective opinion regarding the severity of the PTSD since January 2010, reconciling the conflicting evidence in the record.

The examiner should be furnished a copy of the criteria for rating PTSD and should note the presence or absence of each listed symptom in the criteria for ratings above 30 percent, prior to August 2, 2012, and 70 percent thereafter (and if a symptom is found present, its severity and frequency), as well as any additional symptoms found that are not listed in the rating criteria. 

To the extent possible, the examiner should clearly distinguish between the symptoms (and related impairment) associated with the Veteran's service- connected TBI and those associated with PTSD.  Because VA regulations prohibit compensating Veterans for the same symptoms under multiple disabilities, if a symptom (with associated impairment) is attributable to both PTSD and TBI the examiner should indicate whether the diagnosis of PTSD or the diagnosis of TBI more appropriately reflects the disability picture presented by the symptom/impairment (for compensation purposes).  The examiner should cite to the record (as deemed appropriate) in support of any division of symptoms.

The examiner should also specifically opine regarding the expected impact of the Veteran's PTSD symptoms (and those symptoms attributable to both PTSD and TBI that are more appropriately attributed, for compensation purposes, to PTSD) on occupational and social functioning and identify whether, when, and to what extent the symptoms and functional impairment have worsened during the period on appeal (if such is the case).  The examiner should specifically comment on/reconcile any discrepancies between the psychiatric disability picture presented by records and correspondence from the Veteran's VA treating psychiatrist, to include indicating that his wife should be designated (and compensated) as his caregiver,  and evidence of his participation in a vocational rehabilitation program and work (including apparently patient care) as a flight nurse.  

The examiner must include rationale for all opinions.

5.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  





These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

